ACCEPTED
                                                                                                                    03-15-00401-CV
                                                                                                                            7978731
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                              11/24/2015 3:58:37 PM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK




                                                                                                  FILED IN
                                                                                           3rd COURT OF APPEALS
                                                November 24, 2015                               AUSTIN, TEXAS
                                                                                           11/24/2015 3:58:37 PM
                                                                                               JEFFREY D. KYLE
                                                                                                    Clerk
 Mr. Jeffrey D. Kyle, Clerk
 Court of Appeals for the Third Judicial District of Texas
 P.O. Box 12547
 Austin, Texas 78711-2547

           Re:      No. 03-15-00401-CV, In re Xerox Corp.
                    No. 03-15-00252-CV, Nazari v. State of Texas v. Xerox Corp.

 Dear Mr. Kyle:

        Pursuant to the Court’s order of November 20, 2015, the parties in the two above-
 cited causes have agreed on an order and division of oral argument, as follows:

           No. 03-15-00401-CV, In re Xerox Corporation (30 min. total):
                 Xerox:          12 min.
                 State of Texas: 15 min.
                 Xerox rebuttal: 3 min.

           No. 03-15-00252-CV, State v. Nazari (30 min. total):
                 Nazari:          10 min.
                 Xerox:           4 min.
                 State of Texas: 13 min.
                 Nazari rebuttal: 3 min.

         Additionally, please let this letter serve as notice that the undersigned, Raymond
  C. Winter will present oral argument on behalf of the State of Texas in No. 03-15-00401-
  CV, and that J. Campbell Barker, will present oral argument on behalf of the State of
  Texas in No. 03-15-00252-CV.

  Sincerely,

 /s/ Raymond C. Winter
 Raymond C. Winter
 Chief, Civil Medicaid Fraud Division
 512-936-1709 (direct line)
 Raymond.winter@texasattorneygeneral.gov

 cc:                All counsel of record

POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer